           Case 7:20-cv-02312-PMH Document 32 Filed 04/23/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT DEREK LURCH JR.,

                                   Plaintiff,
                                                               ORDER OF SERVICE
                       -against-
                                                               20-CV-2312 (PMH)
MARGARET BERRY, NURSE,

                                   Defendant.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently detained in the Vernon C. Bain Center on Rikers Island, brings this pro

se action under 42 U.S.C. § 1983, alleging that, while he was incarcerated in Fishkill Correctional

Facility, Defendant violated his rights. By order dated May 17, 2019, 1 the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP). 2

                                             DISCUSSION

A.     Service on Defendant

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of


       1
         By order dated July 16, 2019, this case was transferred to the United States District Court
for the Northern District of New York. (ECF No. 13). By decision and order dated March 10, 2020,
the Northern District severed this claim that occurred in Fishkill Correctional Facility and
transferred it back to this Court. (ECF No. 27).
       2
        Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:20-cv-02312-PMH Document 32 Filed 04/23/20 Page 2 of 4



the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summons

and complaint until the Court reviewed the complaint and ordered that a summons be issued. The

Court therefore extends the time to serve until 90 days after the date the summons is issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility

to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d

Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to

identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’

for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Margaret Berry, Nurse, through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this Defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary for

the Marshals Service to effect service upon this Defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 form with the address

for Margaret Berry, Nurse, and deliver all documents necessary to effect service to the U.S.

Marshals Service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

                                                   2
         Case 7:20-cv-02312-PMH Document 32 Filed 04/23/20 Page 3 of 4



v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

                                                 SO ORDERED:

Dated:   New York, New York
         April 23, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 3
Case 7:20-cv-02312-PMH Document 32 Filed 04/23/20 Page 4 of 4



               DEFENDANT AND SERVICE ADDRESS


    Margaret Berry, Nurse
    Fishkill Correctional Facility
    18 Strack Drive
    Beacon, New York 12508
